Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments/arguments of dated 1/6/2022 are persuasive to overcome all the pending rejections as to the point that the prior art fails to teach or renders obvious to a process of removing an oxide film using a plurality of cycles, each cycle including: an oxide film etching step of etching the oxide film; and a cleaning step of removing an attached matter on inner walls of the trenches, after the oxide film etching step, wherein the trenched substrate preparation process includes: a laminate substrate preparation process of preparing a laminate substrate having a first principal surface and a second principal surface opposite to the first principal surface, the laminate substrate including a silicon layer containing silicon and the oxide film disposed on the silicon layer on the second principal surface side, the laminate substrate being segmented into a plurality of element regions and a plurality of dicing regions; and a silicon layer removal process of removing the silicon layer along the dicing regions until the oxide film is exposed on the first principal surface side, to form the trenches as the context of claims 1 and 6.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 


SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713